DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 10 February and 5 March 2021 have been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application is being examined under the pre-AIA  first to invent provisions.


Claim Interpretation
As to claim 30, the claim recites “CHOLGUA.” This abbreviation is understood to have the following structure, as of page 27 of the instant specification, relevant structure reproduced below.

    PNG
    media_image1.png
    142
    434
    media_image1.png
    Greyscale

Claim 30 also recites “GUADACA”, which is understood to have the following chemical structure, as of page 29 of the instant specification, reproduced below.

    PNG
    media_image2.png
    113
    535
    media_image2.png
    Greyscale

As to claim 29, the claim recites the lipid assembly of claim 22 with the following chemical structure.

    PNG
    media_image3.png
    105
    119
    media_image3.png
    Greyscale

This structure appears to include only a single non-polar group represented by “L.” As such, for the purposes of examination under prior art, the claim is interpreted as excluding those structures which are in the scope of claim 22 which include two non-polar groups. As such, compounds with the structures (11), (12), and (15) as of claim 22 are not understood to be within the scope of claim 29 because these compounds include two non-polar groups, as opposed to the single non-polar group recited by the compound of claim 29.



Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 

Claims 22 and 24-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panzner et al. (US 2008/0089932 A1) in view of Jang et al. (TW I257924B).
Jang et al. (hereafter referred to as Jang) was originally written in Chinese. Nevertheless, an English translation of this reference has been provided through Google Translate. Page and paragraph citations are to the translation, but the material cited therein is understood to have been present in the original Taiwanese, Chinese-language document.
Panzner et al. (hereafter referred to as Panzner) is drawn to a liposome comprising a cationic and an anionic amphiphile, as of Panzner, title and abstract. The composition of Panzner is intended for delivery of nucleic acid, as of Panzner, paragraphs 0053-0056. Panzner teaches examples of liposomes comprising cationic, anionic, and neutral lipids as of e.g. Panzner, page 4, right column, table in paragraph 0047, reproduced below.

    PNG
    media_image4.png
    304
    407
    media_image4.png
    Greyscale

While Panzner teaches a cationic amphiphile, the chemical structure of the cationic amphiphile taught by Panzner differs from that required by the instant claims.
Jang et al. (hereafter referred to as Jang) is drawn to a cationic lipid and nanoparticle comprising a cationic lipid for delivery of DNA into a cell, as of Jang, first page, title and abstract. One of the cationic lipids taught by Jang is known by the abbreviation “GEC-cholesterol”, as of Jang, page 3, last two paragraphs. GEC-cholesterol has the following structure, as of Jang, page 4 of the drawings in the original document, relevant structure reproduced below.

    PNG
    media_image5.png
    356
    1039
    media_image5.png
    Greyscale

Jang appears to differ from the claimed invention because it is unclear as to whether Jang teaches an anionic lipid.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the cationic lipid of Jang in place of that of Panzner to have been used in the liposome of Panzner. Both Jang and Panzner are drawn to liposomes and/or particles comprising cationic and anionic lipids for gene delivery. As such, the lipids of Jang and Panzner appear to be useful for forming a liposome that can be used to deliver genetic therapeutic agents. Therefore, the skilled artisan would have been motivated to have substituted the guanidine containing cationic lipid of Jang in place of the “CHIM” lipid of Panzner in order to have predictably formed a liposome capable of delivering genetic therapeutic agents with a reasonable expectation of success. The simple substitution of one known element (the guanidine containing cholesterol of Jang) in place of another (the CHIM lipid of Panzner) to achieve predictable results (a liposome capable of delivering genetic therapeutic agents) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
In the alternative, the skilled artisan would have been motivated to have combined the lipid of Jang into the liposome of Panzner in order to have predictably 
As to claim 22, the claim requires a charge ratio between the cationic and anionic amphiphiles of 0.67 to 1.5. The molar ratio of cationic amphiphile (CHIM) to anionic amphiphile (Chems) in the above liposome is 15:35, which is a molar ratio of cationic lipid to anionic lipid of about 0.42. As best understood by the examiner, CHIM has a charge of +1 and Chems has a charge of -1; as such the charge ratio is the same as the molar ratio, which is about 0.42. In this example, the charge ratio between the cationic and anionic amphiphile is less than the required range of from 0.67 to 1.5. As such, Panzner is not anticipatory. Nevertheless, Panzner teaches a cationic lipid to anionic lipid molar ratio of 0.33 to 3 in paragraphs 0087 and 0089, and a ratio of 0.7 to 1.5 in paragraph 0088. To the extent that a cationic lipid with a charge of +1 (e.g. CHIM) and an anionic lipid with a charge of -1 were used (e.g. Chems), this would have resulted in a cation to anion charge ratio of 0.33 to 3. This overlaps with the charge ratios required by claims 22 and 24-25. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). 
In the alternative as to claim 22, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general 
As to claims 24-25, Panzner teaches a cationic lipid to anionic lipid molar ratio of 0.33 to 3 in paragraphs 0087 and 0089, and a ratio of 0.7 to 1.5 in paragraph 0088. To the extent that a cationic lipid with a charge of +1 (e.g. CHIM) and an anionic lipid with a charge of -1 were used (e.g. Chems), this would have resulted in a cation to anion charge ratio of 0.33 to 3 or 0.7 to 1.5. This overlaps with the charge ratios required by claims 24-25 of 1 to 1.5 and 1 to 1.22. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). Additionally and in the alternative, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a liposome comprising a cationic and an anionic amphiphile are taught by Panzner. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable charge ratio of cationic to anionic amphiphile by routine experimentation.
As to claim 26, the above liposome has a negative surface charge due to having more anionic amphiphile than cationic amphiphile. It is understood to be pH sensitive as the liposome comprises an imidazole group that is protonated at low pH but not at high pH. Additionally, Panzner teaches resistance against serum proteins and uptake into cells, as of Panzner, paragraph 0224.

As to claim 28, Panzner teaches “DOPA” as of the above-reproduced table. This is dioleoyl phosphatidic acid, and comprises a phosphate lipid and is anionic.
As to claims 29-30, the lipid known as “GEC-chol” in Jang is understood to read on the additional limitations of these claims.
As to claim 31, the lipid “Chems” and “DOPA”, as of the above-reproduced table of anionic lipids from Panzner, are understood to read on the requirement of this claim.
As to claim 32, DPPC, as of the above reproduced example, is dipalmitoyl phosphatidylcholine, and is understood to read on the required phosphatidylcholine. Panzner also teaches cholesterol as a neutral lipid, as of paragraph 0040.
As to claim 33, the above-reproduced table from Panzner includes embodiments comprising 40 mol% of cholesterol. See e.g. the bottom line of the above-reproduced table.
As to claim 34, Jang teaches a PEG-modified lipid, as of Jang, page 1 of translation, 13th line from bottom. Also see the original document of Jang, page 11, last line, wherein the text “polyethylene glycol” has been written in English.
As to claim 35, in the above example, the charge ratio of cationic to anionic amphiphiles is 0.42, which is less than 1. Additionally, no PEG containing lipids are present.
As to claims 36-38, Panzner teaches oligonucleotides and DNA plasmids in paragraph 0054.

As to claim 41, the overlap and optimization rationale applied above in the rejection of claims 22 and 24-25 also applies to claim 41.
As to claim 42, the above-reproduced structures from Jang, which is 
    PNG
    media_image6.png
    104
    143
    media_image6.png
    Greyscale
 is understood to read the following functional group 
    PNG
    media_image7.png
    81
    86
    media_image7.png
    Greyscale
, wherein L is the remainder of the molecule.


Claims 22, 24-28 and 31-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panzner et al. (US 2008/0089932 A1) in view of Quay et al. (WO 2008/137758 A2).
Panzner et al. (hereafter referred to as Panzner) is drawn to a liposome comprising a cationic and an anionic amphiphile, as of Panzner, title and abstract. The composition of Panzner is intended for delivery of nucleic acid, as of Panzner, paragraphs 0053-0056. Panzner teaches examples of liposomes comprising cationic, 

    PNG
    media_image4.png
    304
    407
    media_image4.png
    Greyscale

While Panzner teaches a cationic amphiphile, the chemical structure of the cationic amphiphile taught by Panzner differs from that required by the instant claims.
Quay et al. (hereafter referred to as Quay) is drawn to an amino acid liposome which may be used for delivering nucleic acids, as of Quay, title, abstract, and page 1 lines 30-32. Quay teaches guanidine containing cationic lipids, as of e.g. Quay, page 23, relevant structures reproduced below.

    PNG
    media_image8.png
    674
    878
    media_image8.png
    Greyscale

Quay also teaches guanidine containing cationic lipids elsewhere in the document, e.g. at page 25 of Quay. Quay appears to teach combining cationic and anionic lipids together, as of Quay, page 8, first line, in which an arginine containing cationic lipid is combined with the anionic lipid CHEMS.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the cationic lipid of Quay in place of that of Panzner to have been used in the liposome of Panzner. Both Quay and Panzner are drawn to liposomes comprising cationic and anionic lipids for gene delivery. As such, the lipids of Quay and Panzner appear to be useful for forming a liposome that can be used to deliver genetic therapeutic agents. Therefore, the skilled artisan would have been motivated to have substituted the guanidine containing lipid of Quay in place of the “CHIM” lipid of Panzner in order to have predictably formed a liposome capable of delivering genetic therapeutic agents with a reasonable expectation of success. The simple substitution of one known element (the guanidine containing lipid of Quay) in place of another (the CHIM lipid of 
In the alternative, the skilled artisan would have been motivated to have combined the lipid of Quay into the liposome of Panzner in order to have predictably achieved a liposome capable of delivering genetic therapeutic agents with a reasonable expectation of success.  Combining prior art elements (e.g. the liposome of Panzner and the guanidine containing lipid of Quay) according to known methods to yield predictable results (formation of a liposome capable of delivering genetic therapeutic agents) is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
As to the required cationic amphiphile of claim 22, the above-reproduced structures from Quay are understood to read on the following cationic amphiphile recited by the instant claim:

    PNG
    media_image9.png
    92
    251
    media_image9.png
    Greyscale

The structures of Quay are understood to read on the above-reproduced structure in which 
R1 and R2 are both long chain alkyl groups; 
A and B are both –C(O)-NH- groups wherein the C is bound to R1 or R2. While these –C(O)-NH- groups themselves do not appear to be recited by the claims, Quay teaches an alternative embodiment in which the linker is a –C(O)O- ester group, as of Quay, page 23, compound 5, reproduced below, with an arrow added by the examiner pointing to the ester group.

    PNG
    media_image10.png
    328
    848
    media_image10.png
    Greyscale

As such, the skilled artisan would have been motivated to have substituted an ester group in place of an amide group to have predictably linked a lipid chain to a guanido group to have formed a cationic lipid with a reasonable expectation of success. The simple substitution of one element (an ester group) in place of another (an amide group) in order to achieve predictable results (linking a guanido group to a carbon chain to form a cationic lipid) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
D is absent and m and n are both 1;
The imino group has the following structure: 
    PNG
    media_image6.png
    104
    143
    media_image6.png
    Greyscale
 or 
    PNG
    media_image11.png
    115
    169
    media_image11.png
    Greyscale
.
As to the anionic amphiphile of claim 22, the claim requires that the anionic lipids are carboxylic or phosphate lipids. As best understood by the examiner, “Chems”, which stands for cholesterol hemisuccinate and is taught by Panzner, is a carboxyl anionic amphiphile. As best understood by the examiner, DOPA (di-oleoyl phosphatidic acid) is a phosphate lipid.
As to the required neutral lipid of claim 22, the DPPC and/or POPC of Panzner are zwitterionic phosphatidylcholines and are understood to read on this requirement.
prima facie case of obviousness. See MPEP 2144.05(I). 
In the alternative as to claim 22, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a liposome comprising a cationic and an anionic amphiphile are taught by Panzner. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable charge ratio of cationic to anionic amphiphile by routine experimentation.
prima facie case of obviousness. See MPEP 2144.05(I). Additionally and in the alternative, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a liposome comprising a cationic and an anionic amphiphile are taught by Panzner. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable charge ratio of cationic to anionic amphiphile by routine experimentation.
As to claim 26, the above liposome has a negative surface charge due to having more anionic amphiphile than cationic amphiphile. It is understood to be pH sensitive as the liposome comprises an imidazole group that is protonated at low pH but not at high pH. Additionally, Panzner teaches resistance against serum proteins and uptake into cells, as of Panzner, paragraph 0224.
As to claim 27, the lipid “Chems”, as of the above-reproduced table, is understood to read on the required carboxyl lipid.
As to claim 28, Panzner teaches “DOPA” as of the above-reproduced table. This is dioleoyl phosphatidic acid, and comprises a phosphate lipid and is anionic.

As to claim 32, DPPC, as of the above reproduced example, is dipalmitoyl phosphatidylcholine, and is understood to read on the required phosphatidylcholine. Panzner also teaches cholesterol as a neutral lipid, as of paragraph 0040.
As to claim 33, the above-reproduced table from Panzner includes embodiments comprising 40 mol% of cholesterol. See e.g. the bottom line of the above-reproduced table.
As to claim 34, Quay teaches PEG-lipids, as of at least page 44, lines 5-10 of Quay.
As to claim 35, in the above example, the charge ratio of cationic to anionic amphiphiles is 0.42, which is less than 1. Additionally, no PEG containing lipids are present.
As to claims 36-38, Panzner teaches oligonucleotides and DNA plasmids in paragraph 0054.
As to claims 39-40, Panzner teaches direct administration of the composition of Panzner into the bloodstream, as of paragraph 0174. This would have been in the presence of serum, as serum is located in the bloodstream. While Panzner does not use the word “transfection”, the skilled artisan would have understood that delivery of the nucleic acid of Panzner would have resulted in transfection. This is at least because the liposome of Panzner is fusogenic and results in intracellular delivery of nucleic acids, as of paragraph 0006 of Panzner.



Response to Arguments Regarding Obviousness Rejection
Applicant has provided arguments regarding the previously applied rejections, as of applicant’s response on 10 February 2021 (hereafter referred to as applicant’s response). These arguments are addressed below.
First Argument: In applicant’s response, page 8, applicant argues that if compounds 3 and 4 of Quay corresponded to  
    PNG
    media_image9.png
    92
    251
    media_image9.png
    Greyscale
, then A and B would be amide linking groups. However, applicant argues that amide linking groups are excluded by the instant claims.
This is not persuasive. The examiner takes the position that it would have been prima facie obvious for the skilled artisan to have substituted esters in place of amides. Upon substitution of an ester in place of an amide in the structure of Quay, the resultant structure would have read on the claimed invention. The examiner’s rationale behind why such a substitution would have been prima facie obvious is explained in greater detail in the rejection above.
Second Argument: Applicant argues that the compounds of Quay have more amide groups than is recited by the instantly claimed chemical structure, as of applicant’s response, page 9, top paragraph. This is not persuasive. Substitution of the 
Third and Fourth Arguments: In the third and fourth arguments, applicant makes arguments drawn to peptide bonds. These arguments do not appear to be persuasive at least because the claimed composition, as well as the composition of the prior art, are drawn to lipids rather than peptides. To the extent that applicant is using the term “peptide bond” interchangeably with “amide bond”, it would have been obvious for the skilled artisan to have substituted an ester in place of an amide, and the result of such a substitution would have comprised all of the claimed requirements. The examiner’s rationale behind why such a substitution would have been prima facie obvious is explained in greater detail in the rejection above.
Fifth Argument: Applicant argues that the prior art does not teach or render obvious recited structures 13-15. This is not persuasive. It is the examiner’s position that the composition of the prior art renders structure 11 prima facie obvious for the reasons set forth above. This is sufficient to establish a prima facie case of obviousness.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 22-28, 30-33 and 35-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,039,714 in view of Panzner et al. (US 2008/0089932 A1).
The conflicting claims are drawn to a lipid with the following structure.

    PNG
    media_image12.png
    141
    277
    media_image12.png
    Greyscale

The above-reproduced lipid is intended for a lipid assembly for encapsulating and delivering RNA, as of conflicting claims 3-4. The above-reproduced lipid may be combined with an anionic lipid, as of conflicting claim 2.
The conflicting claims do not recite a charge ratio between cationic and anionic amphiphiles.
Panzner et al. (hereafter referred to as Panzner) is drawn to a liposome comprising a cationic and an anionic amphiphile, as of Panzner, title and abstract. The composition of Panzner is intended for delivery of nucleic acid, as of Panzner, paragraphs 0053-0056. Panzner teaches examples of liposomes comprising cationic, 

    PNG
    media_image4.png
    304
    407
    media_image4.png
    Greyscale

While Panzner teaches a cationic amphiphile, the chemical structure of the cationic amphiphile taught by Panzner differs from that required by the instant claims.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the GUADACA compound of the conflicting claims in place of the cationic amphiphiles of Panzner to have formed a lipid assembly for delivery of a nucleic acid. Panzner is drawn to a lipid assembly for delivery of a nucleic acid comprising both a cationic and an anionic amphiphile. The conflicting claims recite that GUADACA may be used as a cationic amphiphile in combination with an anionic amphiphile for predictable delivery of a nucleic acid therapeutic agent. As such, the skilled artisan would have been motivated to have substituted the GUADACA of the conflicting claims in place of the cationic amphiphile of the conflicting claims for predictable formation of a lipid assembly suitable for delivering a nucleic acid therapeutic agent with a reasonable expectation of success.

As to the required neutral lipid of claim 22, the DPPC and/or POPC of Panzner are zwitterionic phosphatidylcholines and are understood to read on this requirement.
As to claim 22, the claim requires a charge ratio between the cationic and anionic amphiphiles of 0.67 to 1.5. The molar ratio of cationic amphiphile (CHIM) to anionic amphiphile (Chems) in the above liposome is 15:35, which is a molar ratio of cationic lipid to anionic lipid of about 0.42. As best understood by the examiner, CHIM has a charge of +1 and Chems has a charge of -1; as such the charge ratio is the same as the molar ratio, which is about 0.42. In this example, the charge ratio between the cationic and anionic amphiphile is less than the required range of from 0.67 to 1.5. As such, Panzner is not anticipatory. Nevertheless, Panzner teaches a cationic lipid to anionic lipid molar ratio of 0.33 to 3 in paragraphs 0087 and 0089, and a ratio of 0.7 to 1.5 in paragraph 0088. To the extent that a cationic lipid with a charge of +1 (e.g. CHIM) and an anionic lipid with a charge of -1 were used (e.g. Chems), this would have resulted in a cation to anion charge ratio of 0.33 to 3. This overlaps with the charge ratios required by claims 22 and 24-25, resulting in a prima facie case of obviousness-type non-statutory double patenting. In the alternative as to claim 22, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 

As to claim 26, the above liposome has a negative surface charge due to having more anionic amphiphile than cationic amphiphile. It is understood to be pH sensitive as the liposome comprises an imidazole group that is protonated at low pH but not at high pH. Additionally, Panzner teaches resistance against serum proteins and uptake into cells, as of Panzner, paragraph 0224.
As to claim 27, the lipid “Chems”, as of the above-reproduced table, is understood to read on the required carboxyl lipid.
As to claim 28, Panzner teaches “DOPA” as of the above-reproduced table. This is dioleoyl phosphatidic acid, and comprises a phosphate lipid and is anionic.
As to claim 30, the structure of “GUADACA”, as of the conflicting claims, reads on the required structure.
As to claim 31, the lipid “Chems” and “DOPA”, as of the above-reproduced table, are understood to read on the requirement of this claim.

As to claim 33, the above-reproduced table from Panzner includes embodiments comprising 40 mol% of cholesterol. See e.g. the bottom line of the above-reproduced table.
As to claim 35, Panzner teaches a cationic lipid to anionic lipid molar ratio of 0.33 to 3 in paragraphs 0087 and 0089, and a ratio of 0.7 to 1.5 in paragraph 0088. This overlaps with the claimed ratio. Additionally, no PEG containing lipids are present.
As to claims 36-38, Panzner teaches oligonucleotides and DNA plasmids in paragraph 0054.
As to claims 39-40, Panzner teaches direct administration of the composition of Panzner into the bloodstream, as of paragraph 0174. This would have been in the presence of serum, as serum is located in the bloodstream. While Panzner does not use the word “transfection”, the skilled artisan would have understood that delivery of the nucleic acid of Panzner would have resulted in transfection. This is at least because the liposome of Panzner is fusogenic and results in intracellular delivery of nucleic acids, as of paragraph 0006 of Panzner.
As to claim 41, the overlap and optimization rationale applied above in the rejection of claims 22 and 24-25 also applies to claim 41.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612